DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 10 element is vague and indefinite: “wherein the processor sets an evaluation value for a frame image having been shot in a same time range as a time range including a time that, of the plurality of still images, at least one still image was shot, to be lower than an evaluation value for a frame image having not been shot in the same time range.”
The following claim 11 element is vague and indefinite: “wherein the processor sets an evaluation value for a frame image having been shot in a same time range as a time range including a time that, of the plurality of still images, at least one still image was shot and, moreover, at a same shooting time as that of the still image, to be lower than an evaluation value for a frame image having not been shot in the same time range and at the same shooting time.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0008915) in view of Yoshida et al. (US 2014/0086496).

Regarding claim 1, Takahashi teaches an image processing device comprising a processor, wherein the processor: extracts characteristic information from the plurality of still images (see abstract, where Takahashi discusses extracting features from reference image data);
sets a first image evaluation condition for one portion of the moving image relating to the characteristic information to be lower than a second image evaluation condition for another portion of the moving image based on the characteristic information (see figure 4B, figure 11, figure 13, abstract, para. 0099, 0116-0117, where Takahashi discusses determining whether the video frames do not contain the reference image data (first image evaluation condition) or contain the reference image data (second image evaluation condition));
evaluates frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluates frame images included in the another portion of the moving image in accordance with the second image evaluation condition (see figure 4B, figure 11, figure 13, abstract, para. 0099, 0116-0117, where Takahashi discusses evaluates whether the video frames do not contain the reference image data (first image evaluation condition) or contain the reference image data (second image evaluation condition). The examiner suggest the applicant further define the broad claim language).
Takahashi does not expressly teach acquires a moving image and a plurality of still images; outputs, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value.  However, Yoshida teaches acquires a moving image and a plurality of still images (see para. 0181, 0189-0190, where Yoshida discusses target scene patterns and input video); outputs, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value (see para. 0066, 0069, 0072-0073, 0143, where Yoshida discusses displaying video scenes that exceed a similarity threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Takahashi with Yoshida to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image identification in video content.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Takahashi in this manner in order to improve image identification by comparing the image value with a predetermined similarity threshold value to properly filter and extract similar images.  Furthermore, the prior art collectively includes each element claimed (though not all in 

Claim 16 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable recording medium.

Regarding claim 21, Takahashi teaches wherein the one portion of the moving image has a relevance score with the plurality of still images not lower than a second threshold value and the another portion of the moving image has a relevance score with the plurality of still images lower than the second threshold value (see para. 0117, where Takahashi discusses calculating a similarity score and multiple thresholds; see para. 0066, 0069, 0072-0073, 0143, where Yoshida discusses displaying video scenes that exceed a similarity threshold).
The same motivation of claim 1 is applied to claim 21.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Takahashi with Yoshida to derive 

Claim 22 is rejected as applied to claim 21 as pertaining to a corresponding method.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663